Citation Nr: 0811121
Decision Date: 04/03/08	Archive Date: 05/21/08

Citation Nr: 0811121	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-03 358	)	DATE APR 03 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of a right 
foot stress fracture.

2. Entitlement to service connection for residuals of a left 
foot stress fracture.

3. Entitlement to service connection for right ankle 
arthralgia.

4. Entitlement to service connection for left ankle 
arthralgia.

5. Entitlement to service connection for a psychiatric 
disorder, described as an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


VACATUR

In November 2007, the Board issued a decision which failed to 
enter a finding of fact or conclusion of law on the issue of 
entitlement to service connection for a psychiatric disorder, 
described as an adjustment disorder.  That failure violated 
the provisions of 38 U.S.C.A. § 7104 (West 2002 & Supp. 2007) 
which require that a Board decision include a written 
statement of the findings and conclusions.

Accordingly, the Board's November 28, 2007 decision is 
VACATED.  A new decision will be prepared. 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0737283	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-03 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for residuals of a right 
foot stress fracture.

2. Entitlement to service connection for residuals of a left 
foot stress fracture.

3. Entitlement to service connection for right ankle 
arthralgia.

4. Entitlement to service connection for left ankle 
arthralgia.

5. Entitlement to service connection for a psychiatric 
disorder, described as an adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from August 2003 to January 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

In July 2007, the appellant presented testimony at a Travel 
Board hearing conducted by the undersigned. A transcript is 
in the file.

The appellant has raised the issue of entitlement to 
increased ratings for left and right knee disorders.  These 
issues are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1. The appellant's complaints of residuals of a right foot 
stress fracture are not supported by any probative findings 
of a current disability.

2. The appellant's complaints of residuals of a left foot 
stress fracture are not supported by any probative findings 
of a current disability.

3. The appellant's complaints of right ankle arthralgia are 
not supported by any probative findings of a current 
disability.

4. The appellant's complaints of left ankle arthralgia are 
not supported by any probative findings of a current 
disability.


CONCLUSIONS OF LAW

1. A chronic right foot disorder, described as residuals of a 
right foot stress fracture, was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2. A chronic left foot disorder, described as residuals of a 
left foot stress fracture, was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

3. A chronic right ankle disorder, described as right ankle 
arthralgia, was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.

4. A chronic left ankle disorder, described as left ankle 
arthralgia, was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While notice was not provided 
explaining how a disability rating and an effective date are 
assigned any questions regarding that matter are moot in 
light of the decision reached below.  While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2006).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

I.  Service connection for residuals of right and left foot 
stress fractures; right and left ankle arthralgia.

The claimant claims entitlement to service connection for 
residuals of stress fractures of the feet, and for bilateral 
ankle arthralgia.  In statements and testimony she reports 
developing bilateral stress fractures of the feet and 
bilateral ankle pain as a result of prolonged walking and 
running in service.  Specifically, she indicated that she 
cannot run or walk at a fast pace because of the pain.

The service medical records include a May 2003 pre-enlistment 
examination which noted mild asymptomatic pes planus 
bilaterally.  Shortly after induction the claimant began 
complaining of leg and foot, pain and she was assigned to a 
medical hold area.  The preliminary report noted mild shin 
splints and stress of the feet and ankles.

By August 2003, the stress fractures were described as 
resolved.  In September 2003, however, a whole body scan 
revealed mild shin splints with stress changes of the feet, 
right greater than left.  In October 2003, the appellant was 
diagnosed with shin splints.  
 
Notes from a December 2003 separation examination revealed 
that the claimant was being administratively separated.  She 
had been seen for bilateral foot and ankle pain with extended 
walking.  Examination revealed no objective evidence of pain, 
swelling or discoloration.  There was no locking or giving 
out of the ankles.  No injury to the ankles or knees was 
shown.  A pertinent diagnosis was not offered.

At a May 2004 VA examination the appellant reported 
developing foot pain in service associated with prolonged 
walking, running, and tight shoes.  A bone scan at Keesler 
Air Force Base in October 2003 revealed indications of mild 
stress fractures. She also reported ankle pain but without a 
history of trauma, sprains, or any giving out of the ankles. 
She currently avoided pain in her feet by wearing loose shoes 
and avoiding heels. The ankles were asymptomatic at time of 
examination.
 
Examination revealed a normal gait with no swelling, masses, 
deformity, or heat.  The joints were not tender to palpation. 
There was full range of ankle motion with no crepitus.  The 
feet and ankles were bilaterally non tender with no pain.  X-
rays of the feet and ankles revealed normal bony 
mineralization with no acute fractures or subluxation. There 
was no significant degenerative changes and soft tissue was 
normal. The diagnoses was a history of bilateral stress 
fractures of the feet and bilateral ankle arthralgia.

In this case, while an October 2003 bone scan revealed 
evidence of stress changes of the feet, by separation from 
active duty and by the time of her May 2004 VA examination, 
only a history of stress fractures was diagnosed.  Hence, 
while the appellant was diagnosed with stress fractures in-
service, by separation and again in May 2004, she no longer 
was diagnosed with a disability, and no competent medical 
evidence has been submitted to show a post service continuity 
of symptomatology.  The United States Court of Appeals for 
Veterans Claims has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof 
of a present disability, there can be no valid claim. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Likewise, the medical records do not show any probative 
findings of any current disability due to a bilateral ankle 
arthralgia.  The May 2004 VA examination report revealed no 
objective evidence of deformity, constitutional symptoms of 
bone disease, or tenderness of either ankle.  While there is 
evidence that the veteran has undergone postservice Achilles 
tendon repairs, there is no medical opinion evidence linking 
these disorders to service.

The appellant's testimony regarding her symptoms of ankle and 
foot pain is competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The medical evidence does not, however, 
support a finding of current disability due to either stress 
fractures or arthralgia.  Pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

While the Board has considered the appellant's lay 
assertions, they do not outweigh the most probative medical 
evidence of record, which shows that there is no present 
diagnosis of bilateral stress fractures of the feet or any 
evidence of arthralgia of the ankles. 

In sum, service connection for residuals of stress fractures 
of the feet, and for bilateral arthralgia of the ankles is 
denied.  In making these decisions the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced in this regard, it does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service connection for a psychiatric disorder, described 
as an adjustment disorder.

The service medical records reveal that on November 13, 2003, 
the claimant self reported herself to the emergency room 
complaining of interpersonal problems with her roommate as 
well as with personal relationships.  She had crying spells 
and felt pressured, angry, and had a loss of energy and 
appetite.  The diagnosis was relationship problems, not 
otherwise specified.  She was told to return to the clinic if 
needed.

A follow up appointment on November 21, 2003, noted the 
appellant had an anxiety attack and was distressed in school 
and was afraid of failing out. She was scheduled for stress 
management group therapy as well as individual therapy 
sessions.

At a November 24, 2003, stress management group session the 
claimant's mental status was considered to be within normal 
limits. She was diagnosed with phase of life problems.

A November 26, 2003, clinical appointment noted she was 
facing separation from service.  The diagnosis was 
occupational and relationship problems  

A December 2003 separation examination noted the claimant's 
physical complaints and the examiner opined that he suspected 
that her symptoms, "should resolve after out of training 
environment."

At a May 2004 VA mental disorders examination the examiner 
noted that he had reviewed the service medical records.  He 
noted the appellant had been given an entry level separation 
and diagnosed with occupational and relational problems.  She 
reported crying, being unhappy, and worrying since she had 
begun military training. She complained of malnutrition in-
service, and stated that constant screaming affected her 
"badly."  She could not cope and was separated.  Since 
separation she reportedly has not done well, but was not 
receiving any treatment.  Following a mental status 
examination the appellant was diagnosed with a "non-service 
connected" (sic) adjustment disorder with anxiety and 
depressive mood; and rule out personality disorder, not 
otherwise specified with self defeating personality traits.  

The examiner noted that the claimant had a difficult time in 
service.  She was seen in mental health and diagnosed with 
occupational and relationship problems as well as phase of 
life problems.  During her interview she appeared to 
exaggerate her in-service symptoms and conditions.  The 
examiner opined that it was possible she might have an 
adjustment disorder with anxiety and depressed mood based on 
where she was in life.  This diagnosis, however, was not 
related to service but based on her current situation.  She 
also appeared to have a self defeating personality trait 
which further impacted her negativity on life.  He opined 
that, 

I do not believe that the veteran has any 
lingering psychological problems from her 
service, basically her service time was 
too brief and too short and she could not 
cope and was released from it. The 
complaints that she has, like having only 
two minute to eat and being constantly 
screamed at and a lack of sleep seems to 
be more of an exaggeration on her part.

The medical records do not show any current treatment for any 
psychiatric disorders.  Further, the record is devoid of any 
competent medical opinion which relates a currently diagnosed 
psychiatric disorder to service or to any event therein.  
 
The VA psychiatric examiner in May 2004 had access to the 
appellant's service medical records.  After a review of the 
service medical records and a VA examination it was opined 
that her adjustment disorder was not related to her period of 
service.

Without competent evidence of a chronic psychiatric 
disability in service, and without evidence of a nexus 
between any current psychiatric disability and service, 
service connection for such disability is not warranted.

Regarding the appellant's assertions that her adjustment 
disorder was related to service such assertions are not 
competent evidence because she is not shown to have the 
requisite training and expertise to offer a medical opinion.  
Espiritu.  As such, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for residuals of right and 
left foot stress fractures is denied.  

Entitlement to service connection for right and left ankle 
arthralgia is denied.

Entitlement to service connection for an adjustment disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


